                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

 FELIX ALBERT LEBRON YERO,

       Plaintiff,

             v.                        CIVIL NO. 18-1665 (RAM)
 FILIBERTO LEBRON RODRIGUEZ; MARIA
 ELENA LEBRON RODRIGUEZ and her
 husband JOHN DOE, each one of them
 personally and in representation
 of their conjugal partnership;
 ANICRUZ LEBRON RODRIGUEZ and her
 husband JOHN ROE, each of them
 personally and in representation
 of their conjugal partnership;
 ANA MARIA RODRIGUEZ DE LEBRON;
 JOHN DOES 1,2, and 3; CORPORATIONS
 A through Z; UNKNOWN INSURANCE
 COMPANIES A through H

       Defendants



                          OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, United States District Judge

     Pending before the Court is codefendants’ Filiberto Lebrón-

Rodríguez,   María   Elena   Lebrón-Rodríguez   and   Anicruz   Lebrón-

Rodríguez (collectively      the “Codefendants”)   Motion to Dismiss

(Docket No. 15) for lack of subject matter jurisdiction pursuant

to Fed. R. Civ. P. 12(b)(1) and failure to state a claim under

Fed. R. Civ. P. 12(b)(6). Having reviewed the parties’ submissions,

the court GRANTS Codefendants’ Motion to Dismiss. The claims in

Counts I-III of the Complaint are dismissed for lack of subject-
Civil No. 18-1665 (RAM)                                                          2


matter jurisdiction under the “probate exception”. The claims in

Count IV of the Complaint for tortious interference with the

testator’s intent, fraud and unjust enrichment are dismissed for

failure to state a claim upon which relief can be granted.

                                  I.     BACKGROUND

     On    May    27,    2018,   Mr.   Felix   Alberto    Lebrón-Saldaña      (the

“Decedent”) passed away. (Docket No. 1 ¶ 11). The Decedent was the

husband of co-defendant Ana María Rodríguez and father of plaintiff

Félix   Albert     Lebrón-Yero     and    co-defendants        Filiberto   Lebrón-

Rodríguez,       María   Elena   Lebrón-Rodríguez        and    Anicruz    Lebrón-

Rodríguez. Id.

     On September 7, 2018, plaintiff Félix Albert Lebrón-Yero

(“Plaintiff”) filed a Complaint against his stepmother and half-

siblings alleging that Defendants had fraudulently appropriated

the Decedent’s assets and deprived Plaintiff of his right to

inherit one-sixth of the estate. (Id. ¶¶ 14, 17-18). Consequently,

Plaintiff requests that this Court:

  (1)     Order Defendants to “render a complete accounting of the

          assets, accounts, transactions, income, expenses” of the

          Decedent’s property from the time they came into possession

          of assets to the present;

  (2)     Order the “proportionate restitution of all assets, income,

          monies, properties and securities ‘sold,’ borrowed, unpaid

          or diverted” to Defendants from the estate;
Civil No. 18-1665 (RAM)                                                          3


  (3)   “Appoint a receiver to administer and take possession” of

        the Decedent’s assets and estate, “conduct an inventory

        from    2012    to   present,       and   subsequently     divide      and

        distribute      it   among   the     heirs   after   accounting        and

        collating” any gift that does not conform to the will; and

  (4)   “Find   that    Defendants    tortuously     interfered”        with   the

        intent of the Decedent’s will or “conspired to defraud

        Plaintiff of his rightful inheritance.”

  (Id. at 6-7).

     On November 8, 2018, Codefendants filed a Motion to Dismiss

the Complaint contending that (1) this Court lacks subject matter

jurisdiction    under   Fed.   R.    Civ.    P.   12(b)(1)   due   to    probate

exception principles and (2) that Plaintiff failed to state a claim

upon which relief may be granted pursuant to Fed. R. Civ. P.

12(b)(6). (Docket No. 15). On the same day, co-defendant Ana María

Rodríguez filed a separate Motion to Dismiss the Complaint on the

same grounds as the other Codefendants. (Docket No. 17).

     In response, Plaintiff filed an Opposition to Motion to

Dismiss Complaint on December 5, 2018. (Docket No. 24). Plaintiff

posits that federal jurisdiction exists because he is not asking

the Court to assume in rem jurisdiction over property that is in

the custody of a state probate court. Id. ¶¶ 13-15.
Civil No. 18-1665 (RAM)                                                             4


                            II.     LEGAL STANDARD

      A. Motion to Dismiss under Fed. R. Civ. P. 12(b)(1)

      “[F]ederal courts are courts of limited jurisdiction, limited

to deciding certain cases and controversies.” Belsito Commc'ns,

Inc. v. Decker, 845 F.3d 13, 21 (1st Cir. 2016). The “party

asserting   jurisdiction      has    the   burden       of    demonstrating     its

existence.” Fina Air Inc. v. United States, 555 F. Supp. 2d 321,

323   (D.P.R.   2008).   Pursuant    to    Fed.    R.    Civ.     P.    12(b)(1),   a

defendant may move to dismiss an action for lack of subject matter

jurisdiction. There are two ways by which a defendant may challenge

the existence of subject matter jurisdiction: a “facial attack” or

a “factual attack.” Fina Air Inc., 555 F. Supp. 2d at 323.

      “In a facial attack, a defendant argues that the plaintiff

did not properly plead jurisdiction.” Compagnie Mar. Marfret v.

San Juan Bay Pilots Corp., 532 F. Supp. 2d 369, 373 (D.P.R. 2008)

(quotation omitted). The court must take all the allegations in

the complaint as true and determine if the plaintiff sufficiently

evinced a basis of subject matter jurisdiction. See Torres-Negron

v. J & N Records, LLC, 504 F.3d 151, 162 (1st Cir. 2007).

      On the other hand, “a factual attack asserts that jurisdiction

is lacking on the basis of facts outside of the pleadings.”

Compagnie   Mar.   Marfret,    532    F.   Supp.    2d       at   373   (quotations

omitted). Therefore, when facing a factual attack, the court is

“not confined to the allegations in the complaint and ‘can look
Civil No. 18-1665 (RAM)                                                    5


beyond   the   pleadings   to   decide    factual    matters   relating   to

jurisdiction.’” Rivera Torres v. Junta de Retiro Para Maestros,

502 F. Supp. 2d 242, 247 n. 3 (D.P.R. 2007) (quoting Cestonaro v.

United States, 211 F.3d 749, 752 (3d Cir. 2000)).

     B. Motion to Dismiss under Fed. R. Civ. P. 12(b)(6)

     Fed. R. Civ. P. 12(b)(6) allows a complaint to be dismissed

for “failure to state a claim upon which relief can be granted.”

To survive a Rule 12(b)(6) motion to dismiss, a complaint must

contain sufficient factual matter “to state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570   (2007).   Ruling on a     Rule 12(b)(6) motion,        requires

determining whether “all the facts alleged [in the complaint],

when viewed in the light most favorable to the plaintiffs, render

the plaintiff's entitlement to relief plausible.” Ocasio-Hernandez

v. Fortuno-Burset, 640 F.3d 1, 14 (1st Cir. 2011). It also requires

treating “any non-conclusory factual allegations in the complaint

as true.” Nieto-Vicenty v. Valledor, 984 F. Supp. 2d 17, 20 (D.P.R.

2013)    (emphasis   added).     Courts    may      also   consider:   “(a)

‘implications from documents’ attached to or fairly ‘incorporated

into the complaint,’(b) ‘facts’ susceptible to ‘judicial notice,’

and (c) ‘concessions’ in plaintiff's ‘response to the motion to

dismiss.’” Schatz v. Republican State Leadership Comm., 669 F.3d

50, 55–56 (1st Cir. 2012) (quoting Arturet–Vélez v. R.J. Reynolds

Tobacco Co., 429 F.3d 10, 13 n. 2 (1st Cir.2005)).
Civil No. 18-1665 (RAM)                                                6


                               III. ANALYSIS

  A. The Applicability of the Probate Exception

     Codefendants   do   not   dispute   that   diversity   jurisdiction

exists. Instead, they allege that the “probate exception” bars

this Court from exercising jurisdiction over the present case. The

probate exception is a longstanding, judicially-created limitation

on federal jurisdiction rooted in interpretation of English legal

history. See Marshall v. Marshall, 547 U.S. 293, 299, (2006).

Probate is the “judicial procedure by which a testamentary document

is established to be a valid will.” See Probate, Black's Law

Dictionary (11th ed. 2019).

     The probate exception to diversity jurisdiction dictates that

“a federal court may not probate a will, administer an estate, or

entertain an action that would interfere with pending probate

proceedings in a state court or with a state court's control of

property in its custody.” Mangieri v. Mangieri, 226 F.3d 1, 2 (1st

Cir. 2000) (emphasis added) (quoting Ashton v. Josephine Bay Paul

& C. Michael Paul Found., Inc., 918 F.2d 1065, 1071 (2d Cir.

1990)).   Pursuant to this exception, federal courts of equity

retain jurisdiction to entertain suits in favor of creditors,

legatees, heirs and other claimants against a decedent's estate to

establish their claims so long as the federal court does not assume

general jurisdiction of the probate or interfere with the probate

proceedings in state court. See Markham v. Allen, 326 U.S. 490,
Civil No. 18-1665 (RAM)                                              7


494 (1946). See also Lefkowitz v. Bank of New York, 528 F.3d 102,

106 (2d Cir. 2007) (“[A] federal court should decline subject-

matter jurisdiction only if a plaintiff seeks to achieve either of

these ends in federal court.”).

     In Marshall, the Supreme Court noted that lower federal courts

were over utilizing this exception and improperly “block[ing]

federal jurisdiction over a range of matters well beyond probate

of a will or administration of a decedent's estate.” Marshall, 547

U.S. at 311. Thus, the Marshall Court clarified that:

            [T]he probate exception reserves to state
            probate courts the probate or annulment of a
            will and the administration of a decedent's
            estate; it also precludes federal courts from
            endeavoring to dispose of property that is in
            the custody of a state probate court. But it
            does not bar federal courts from adjudicating
            matters outside those confines and otherwise
            within federal jurisdiction.

Id. at 311–12.

     Determining whether the probate exception applies to a case

requires a “two-part inquiry: first, whether the action requires

the probate or annulment of a will or the administration of a

decedent's estate; and second, whether the action requires the

court to dispose of property that is in the custody of a state

probate court.” Marcus v. Quattrocchi, 715 F. Supp. 2d 524, 532

(S.D.N.Y.   2010)   (internal   quotations   and   brackets   omitted).

Furthermore, when ascertaining whether the probate exception also
Civil No. 18-1665 (RAM)                                                      8


applies to an issue that is ancillary1 to a core probate matter,

courts   must   “look   to   the   policies     animating   the   exception,

including consistency of legal decisions within a state court

system, judicial economy, and the relative expertise of state

judges as specialists in probate issues.” Sykes v. Cook Cty.

Circuit Court Prob. Div., 837 F.3d 736, 741 (7th Cir. 2016).

       According to the submissions on the record, there are no

ongoing parallel probate proceedings in the Puerto Rico courts.

(Docket No. 24 ¶ 14). This means that there is no risk of disposing

of property in the custody of a commonwealth probate court and the

Court need only conduct the first part of the inquiry: analyze

each   count,   and   inquire   whether    it   requires    the   probate   or

annulment of a will or the administration of a decedent's estate.

See Marcus, 715 F. Supp. 2d at 532.

       Plaintiff’s claims in Counts I to III of the Complaint fall

within the scope of the probate exception because they would entail

determining the validity of the will and administering estate

property. First, granting Plaintiff’s request for “a complete

accounting of the assets, accounts, transactions, income [and]

expenses” of the Decedent’s property (Docket No. 1 at 4-7) would

entail “prematurely enter[ing] into an accounting and assessment


1 “[A]n ‘ancillary suit’ is one that ‘grows out of and is auxiliary to another
suit and is filed to aid the primary suit.’” Rein v. Socialist People's Libyan
Arab Jamahiriya, 232 F. App'x 61, 63 (2d Cir. 2007) (quoting Black's Law
Dictionary 1475 (Bryan A. Garner ed., 8th ed. 2004)).
Civil No. 18-1665 (RAM)                                                     9


before the local probate court has had an opportunity to rule on

these very matters.” Junco Mulet v. Junco De La Fuente, 228 F.

Supp. 2d 12, 16 (D.P.R. 2002). This would constitute improperly

assuming general probate jurisdiction. See Markham, 326 U.S. at

494. Moreover, the general rule is that “[a]n accounting can only

be had in the probate court having jurisdiction over the matter.”

Bortz v. DeGolyer, 904 F. Supp. 680, 684 (S.D. Ohio 1995) (citing

Waterman v. Canal–Louisiana Bank Co., 215 U.S. 33, 45 (1909)). See

also,    Ellis    v.   Stevens, 37   F.Supp.      488,    491    (D.     Mass.

1941), affd., 126 F.2d 263 (1st Cir. 1942) (“The long established

rule is that an accounting by an administrator, or executor, is

exclusively a matter for the probate court having jurisdiction

over the estate.”)

        Second,   Plaintiff   requests   that   the   Court   “[o]rder   from

Defendants the proportionate restitution of all assets, income,

monies, properties and securities ‘sold,’ borrowed, unpaid or

diverted to them from the estate.” (Docket No. 1 at 7). Although

increasing an estate through assets not currently in it does not

fall within the probate exception, “reallocate[ing] the estate's

assets among contending claimants” does. Gustafson v. zumBrunnen,

546 F.3d 398, 400 (7th Cir. 2008). Comparing Plaintiff’s request

with the one contemplated by the First Circuit in Jimenez v.

Rodriguez-Pagan is worthwhile. See Jimenez v. Rodriguez-Pagan, 597

F.3d 18, 24 (1st Cir. 2010). The decedent in Jimenez was entitled
Civil No. 18-1665 (RAM)                                                10


to eighteen percent (18%) of the proceeds of the sale of an

apartment complex. Id. at 22. After it was sold, the decedent’s

widow filed a suit against the stockholders of the complex, none

of whom were heirs, claiming she was entitled to half of her late

husband’s share. Id. The First Circuit concluded that that “neither

the money nor the apartment [were] yet part of the decedent's

estate.” Id. at 24. Therefore, it held that although “divvying up

an estate falls squarely within the probate exception, merely

increasing it does not.” Id.

     However, in the case at bar, Plaintiff requests that the

Decedent’s heirs return property that should belong to the estate.

(Docket No. 1 ¶ 25). Unlike the controversy in Jimenez, this is a

purely probate matter that would require this Court to validate

the will as well as oversee and administer property of the estate.

The absence of a state probate proceeding is irrelevant here. As

discussed   above,   federal   courts   are   prohibited   from   assuming

general jurisdiction of the probate. See Markham, 326 U.S. at 494.

     Third, the probate exception clearly applies to Plaintiff’s

request that the Court “[a]ppoint a receiver to administer and

take possession of the assets and the estate.” (Docket No. 1 at

7). Plaintiff explicitly asks that the court administer the estate

through a receiver, which is expressly prohibited by the probate

exception. See Mangieri, 226 F.3d at 2 (“[A] federal court may not

[…] administer an estate”).
Civil No. 18-1665 (RAM)                                                   11


     Lastly, Plaintiff’s purported claims in Count IV of the

Complaint do not fall within the scope of the probate exception.

These claims are for tortious interference with the testator’s

intent, fraud and unjust enrichment.            In Marshall, the Supreme

Court held that a claim alleging tortious interference of the

testator's   intent   seeking   in   personam    judgment   was   a   widely

recognized tort that does not involve the administration of an

estate, the probate of a will, or any other purely probate matter.

See Marshall, 547 U.S. at 312.        However, these purported claims

fail to state claims upon which relief can be granted as explained

below.

  B. The insufficiency of Plaintiff’s tort claims

     In Ascroft v. Iqbal, the Supreme Court explained that to

survive a Fed. R. Civ. P. 12(b)(6):

          [A] complaint must contain sufficient factual
          matter, accepted as true, to ‘state a claim to
          relief that is plausible on its face.’ A claim
          has facial plausibility when the plaintiff
          pleads factual content that allows the court
          to draw the reasonable inference that the
          defendant is liable for the misconduct
          alleged. The plausibility standard is not akin
          to a ‘probability requirement,’ but it asks
          for more than a sheer possibility that a
          defendant has acted unlawfully

      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,

550 U.S. at 557). Accordingly, when facing such a motion, courts

must accept all non-conclusory allegations as true and determine

whether the complaint “states a plausible claim for relief.”
Civil No. 18-1665 (RAM)                                                     12


Molinelli-Freytes v. Univ. of Puerto Rico, 2010 WL 11545786, at

*14–15 (D.P.R. 2010) (internal quotations omitted).

     The    Complaint   includes   a   total    of   eleven   (11)    factual

allegations, including Plaintiff’s contention that Defendants’

actions    were   fraudulent.   (Docket   No.   1    ¶¶   11-21).    Only   the

following two (2) factual allegations could be interpreted as

supporting said conclusion:

            17. Prior to the death of decedent Felix
            Alberto Lebrón Saldaña, the defendant half-
            siblings, on December 27, 2012 in just one of
            several    other   suspected    transactions,
            purportedly purchased shares of corporations
            that owned valuable real estate from decedent
            and his wife, codefendant herein, for the
            amount of $53,900,000.00 which defendants
            never paid to decedent nor to his estate.

            18. After the death of decedent Lebrón
            Saldaña, Plaintiff Felix Albert Lebrón Yero
            was summoned by his half-siblings the Lebrón-
            Roriguez’s to inform him that the estate does
            not have any money and offering him monthly
            pittance for Plaintiff to resign to any rights
            in   the    estate   as   payment    for   his
            participation, and conditioning the monthly
            payment of this on his waiving al [sic] rights
            and interests in the aforementioned estate.

Id. ¶¶ 17-18. From these facts, Plaintiff alleges his claims of

tortious interference, fraud and unjust enrichment. Id. at 6-7.

     Plaintiff claims that “Defendants tortuously interfered with

[the Decedent’s] intent in his will.” (Docket No. 1 at 7). However,

Plaintiff does not allege specific facts nor provide any legal

authority to support this claim. See L. CV. R. 7(a) (“All matters
Civil No. 18-1665 (RAM)                                           13


submitted to the Court for consideration shall be presented by

written motion filed with the clerk incorporating a memorandum of

law,    including   citations   and    supporting    authorities.”).

Furthermore, the Court has not found that a claim for tortious

interference of a testator’s intent exists under Puerto Rico law.

Therefore, Plaintiff has failed to state a claim for tortious

interference which can plausibly be granted.

       Plaintiff also alleges that    Defendants’   acts “constitute

fraud” and that they “jointly conspired to defraud Plaintiff of

his rightful inheritance of one-sixth of his father’s assets.”

(Docket No. 1 at 6-7). Fed. R. Civ. P. 6(b) requires that when a

party alleges fraud, they must “state with particularity the

circumstances constituting fraud or mistake.” The First Circuit

has maintained that pursuant to said particularity requirements,

a claim of fraud must contain “specifics about the time, place,

and content of the alleged false representations.”    Woods v. Wells

Fargo Bank, N.A., 733 F.3d 349, 358 (1st Cir. 2013) (quoting Juárez

v. Select Portfolio Servicing, Inc., 708 F.3d 269, 279–80 (1st

Cir. 2013)). These requirements are missing from the Complaint.

Furthermore, it is unclear how Plaintiff’s refusal to resign his

rights to the inheritance would constitute fraud. (Docket No. 1 ¶

18). Thus, Plaintiff’s fraud claims are conclusory and warrant

dismissal.
Civil No. 18-1665 (RAM)                                                  14


     Finally, it is well established in Puerto Rico law, “that the

undue enrichment doctrine is not applicable where […] there is a

legal   precept   (e.g.,   a   binding   agreement)   that   excludes   the

application of such doctrine.” Puerto Rico Tel. Co. v. SprintCom,

Inc., 662 F.3d 74, 97 (1st Cir. 2011). See Hatton v. Municipality

of Ponce, 1994 P.R.-Eng. 909,605, 134 P.R. Dec. 1001, 1010 (1994)

(noting that the requirements for the application of the unjust

enrichment doctrine are as follows: “1) existence of enrichment;

2) a correlative loss; 3) nexus between loss and enrichment; 4)

lack of cause for enrichment; and 5) absence of a legal precept

excluding application of enrichment without cause”) (emphasis

added).   In   this   case,     the   unjust   enrichment    doctrine    is

inapplicable because the inheritance rights of each party are

governed by the Decedent’s will or, if the will is found to be

invalid, by the Puerto Rico Civil Code.

                               IV.    CONCLUSION

     Based on the foregoing, the claims in Counts I-III of the

Complaint are dismissed for lack of subject-matter jurisdiction

under the “probate exception.” The claims in Count IV of the

Complaint for tortious interference with the testator’s intent,

fraud and unjust enrichment are dismissed for failure to state a

claim upon which relief can be granted. Plaintiff may very well

have remedies for allegations made in the Complaint, but it is the

Courts of the Commonwealth of Puerto Rico who must provide them.
Civil No. 18-1665 (RAM)                                     15


    Judgment of dismissal without prejudice shall be entered

accordingly.

    IT IS SO ORDERED.

    In San Juan, Puerto Rico this 24th day of March 2020.

                             S/ RAÚL M. ARIAS-MARXUACH
                             United States District Judge
